Title: To James Madison from Thomas Jefferson, 14 July 1793
From: Jefferson, Thomas
To: Madison, James


July 14. 93.
I wrote you on the 7th. since which yours of the 29th. of June is received acknoledging mine to the 17th. of June. I am anxious to know as early as possible the safe delivery of my letters to you. I am not able to say any thing more about the convening of Congress at an earlier day than the regular one. I have lately suspected some disinclination to it. But the grounds are slight. I must see you & be with you some days before it meets. Whether here or at Monticello must depend on the time of it’s meeting. But we shall have warning enough to arrange the particulars. I am excessively afraid that an open rupture will take place between the Fr. min. & us. I think there has been something to blame on both sides, but much more on his. He is so evidently in the wrong that those are pressing for an appeal to the people, who never looked towards that tribunal before. They know too well that the whole game is played into their hands, & that there is right enough on both sides to marshal each nation with it’s own agents, and consequently against one another, & consequently also us with England. I have written a long letter to-day to Munroe, & must therefore be shorter with you. Adieu. Your’s affectionately.
